 1
 2
 3
 4
 5
 6
                              UNITED STATES DISTRICT COURT
 7
                                      DISTRICT OF NEVADA
 8
 9   THANH Q. DAM, et al.,
                                                          Case No.: 2:19-cv-01701-GMN-NJK
10         Plaintiff(s),
                                                                         ORDER
11   v.
12   WILLIAM BARR, et al.,
13         Defendant(s).
14        To date, the parties have not filed a stipulated discovery plan as required by Local Rule 26-
15 1(a). The parties are hereby ORDERED to file a joint proposed discovery plan no later than
16 March 31, 2020.
17        IT IS SO ORDERED.
18        Dated: March 24, 2020
19                                                              ______________________________
                                                                Nancy J. Koppe
20                                                              United States Magistrate Judge
21
22
23
24
25
26
27
28

                                                   1
